DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-11 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-11 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statements (IDS) have been filed on 09/13/2021 and on 03/01/2022 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is indefinite because in light of the disclosure it is unclear what scope the term “rod-like” intends to entail.
Dependent claims 4-6 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Giuseppe (U.S. Pat. Pub. No. 20180007803 A1) in view of (U.S. Pat. No. 4155524).
	Regarding claim 1, Giuseppe teaches a tilting device, comprising:
 	an upper movable plate (Giuseppe; plate of 50) arranged on a side on which an object (Giuseppe; 2) to be tilted is arranged;
 	an intermediate movable plate (Giuseppe; plate of 52 upper or lower) arranged below the upper movable plate and connected to the upper movable plate in a rotatable manner;
 	a first actuator (Giuseppe; 8) arranged between the upper movable plate and the intermediate movable plate;
 	a first lower movable plate (Giuseppe; 52 lower or 51) arranged below the intermediate movable plate and connected to the intermediate movable plate in a rotatable manner;
 	a second actuator (Giuseppe; 7) arranged between the intermediate movable plate and the first lower movable plate.
 	However, Giuseppe is silent to disclose the rotation shaft and the connecting member.
 	Morello teaches the movable upper, intermediate and lower plates connected via an upper  and lower rotation shafts (Morello; 81) respectively and a connecting member (Morello; 7) that is connected to the upper movable plate (Morello; 2) in a rotatable manner via a first connecting rotation shaft (Morello; 74) at an end portion on a side of a first direction opposite to an end portion at which the upper movable plate is connected to the intermediate movable plate, and that is connected to the first lower movable plate in a rotatable manner via a second connecting rotation shaft (Morello; 74 on opposing side) at an end portion on a side of a second direction opposite to the first direction.
Giuseppe and Morello are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Giuseppe having the connecting member and shaft configuration as disclosed by Morello. The motivation would have been to provide appropriate strength during the retention and as well as to facilitate the movement of the tilting device.
	Allowable Subject Matter
Claims 2 and 7-11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631